Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10/06/22 has been entered.
 
Receipt is acknowledged of Amendments and Remarks filed on 10/06/2022. Claims 1, 4 and 26 have been amended, claim 27-29 have been added and no claim has been cancelled.  Accordingly, claims 1-4, 18-21 and 25-29 with regard to the elected species of 1- a hydrogel based on a low-ester pectin or on a low-ester amidated pectin as the single hydrous composition species and 2- calcium salt as the activating agent species, are under examination on the merits. Claims 5-17 and 22-24 remain withdrawn. 

Rejections and/or objections not reiterated from the previous Office Action are hereby withdrawn.  The following rejections and/or objections are either reiterated or newly applied.  They constitute the complete set of rejections and/or objections presently being applied to the instant application.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-4, 18-21 and 25-29 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1-4, 18-21 and 25-29 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), as being indefinite for reciting “A system consisting of a closed, liquid-tight packaging, …. wherein a hydrous composition is enclosed in said liquid-tight packaging, said hydrous composition comprising a sufficient amount of an activating agent, and a liquid phase consisting substantially of water that was released from the hydrous composition after a temporal delay also enclosed within said closed liquid-tight packaging; the hydrous composition is a hydrogel based on a low-ester pectin or on a low- ester amidated pectin, and where the composition comprises as activating agent an alkaline earth or earth metal salt in an amount sufficient for the release of the liquid phase consisting substantially of water”. This is indefinite because it is not clear what is enclosed in the packaging. The claim states that the packaging comprises a hydrous composition and a liquid phase, however the liquid phase is released from the hydrous composition after a temporal delay. 
Claim 29 is indefinite for reciting that the system does not comprise active ingredient. It is not clear if the composition does not comprise an active ingredient or any active ingredient (i.e. active ingredients). 

Claim Interpretation
Claim 1 is drawn to a system (TTS), consisting of a closed liquid-tight packaging comprising a hydrogel based on a low-ester pectin or a low-ester amidated pectin and an alkaline earth or earth metal salt.  
New claim 27 is drawn to a system wherein the hydrogel is in the form of a wafer-polyester film laminate. The Specification states that “A “wafer” refers here to a sheetlike, preferably dimensionally stable composition in film or foil form (See published Spec at [0005]).
New claim 28 is drawn to a system wherein the hydrogel is a brittle gel. Specification states that “On further addition of calcium salt, the calcium optimum is exceeded. This leads to a brittle gel (formation of calcium pectinate, the insoluble calcium salt of pectin) (See published Spec at [0005]).
New claim 29 is drawn to a system wherein the system does not comprise active ingredient. As the metes and bounds of active ingredient is not clear, the claim cannot be given any patentable weight. Furthermore, one of ordinary skill in the art can make and use the patch without and active ingredient. Additionally, while the Specification positively recites active ingredients and Applicant has pointed to this recitation as support for excluding it, there is no example or embodiment where the claimed system would have any purpose without and active ingredient, which is destroyed by the ingress of water.  
	Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Applicant’s Claims
Claim 1 is a representation of all pending claims. It reads: A system consisting of a closed, liquid-tight packaging with an optional at least one mechanical means for opening, perforating or destroying the packaging wherein a hydrous composition is enclosed in said liquid-tight packaging, said hydrous composition comprising a sufficient amount of an activating agent, and a liquid phase consisting substantially of water, wherein said liquid phase consisting substantially of water that was released from the hydrous composition after a temporal delay also enclosed within said closed liquid-tight packaging; the preferably dimensionally stable hydrous composition is a hydrogel based on a low-ester pectin or on a low-ester amidated pectin, and where the composition comprises as activating agent an alkaline earth or earth metal salt in an amount sufficient for the release of the liquid phase consisting substantially of water.

Claims 1-4, 18-21 and 25-29 are rejected under 35 U.S.C. 103 as being unpatentable over Roreger et al (US 20110182955) in view of Musabayane et al (US 20150094259) and Maier et al (US 20130226108).

	Roreger et al teach hydrogels formed from water, at least one gel former, a pharmaceutical active ingredient or a cosmetic ingredient and additives (See abstract). 
	Disclosed are water-containing gels, preferably in the form of a flat and flexible product, in particular in the form of a so-called gel film, with a water content of more than 90% by weight, based on the finished preparation. The said hydrogel comprises at least water, one or more gel formers and one or more (active) ingredients (See [0010]).
	Gel formers for the formation of hydrogels, include E 400--alginic acid, E 401--sodium alginate, E 402--potassium alginate, and particularly preferred are polysaccharide derivatives. The finished hydrogel product preferably comprises 0.05 to 8.0% by weight of one or more gel formers (See [0014]). 
	The said auxiliaries and additives can be present in an amount of from 0.5 to 20% by weight. Metal salts can be added as crosslinking agents, preferably calcium salts such as calcium chloride, and further ionic polymers to the said hydrogel. The metal salts are present therein preferably to 0.01 to 1.0% by weight and the ionic polymers preferably to 0.1 to 5% by weight (See [0015]).
The said hydrogel is suitable for the dermal, intradermal or transdermal release of pharmaceutical active ingredients or cosmetic ingredients in people. In particular, the gel has the property of releasing its (active) ingredients onto or via the skin over a long period and in a constant amount per time unit (See [0024]).
Roreger et al exemplify hydrogel systems comprising water, calcium chloride and additives (with no active ingredient) (See Examples 2-4). 
Roreger et al disclose that the gel former polymer may preferably be a polysaccharide, but lack an express disclosure on the polymer being low-ester or amidated pectin. This is rendered obvious by the prior art including Musabayane et al. Roreger et al also lack a specific disclosure on the mechanical means for perforation. This was known in the art as shown by Meir et al. 

Musabayane et al teach transdermal delivery devices comprising a cross-linked amidated low methoxy pectin (See abstract). 
Transdermal drug delivery systems offer slow controlled release of drugs, maintain constant blood levels for longer periods of time thereby improving compliance (See [0003] and [0100]). 
Exemplified insulin patches include, a matrix that is amidated low methoxy pectin, cross linking cations that are calcium chloride and a penetration enhancer that may be dimethyl sulphoxide. Calcium chloride is added from a 2% solution (See [0019]-[[0023], [0028]-[0031], [0049]-[0052], [0056]-[0059]).  
The said patches may be in the form of an insulin pectin hydrogel (See [0077], [0083], Table 2 and [0098]). 

Maier et al teach a self-destructing transdermal therapeutic system (TTS), preferably in the form of a transdermal patch, that includes an active ingredient, an agent rendering the active ingredient useless, and a perforation mechanism (See abstract). The said transdermal patch is in a liquid-tight pouch with all-round sealing (See [0039]). 
Maier et al state that such a star may have sharp points, spikes or edges, which, when the flexural radius or the mechanical stress on the TTS reaches a certain point, lead to perforation of at least one adjacent layer, which may be, for example, a wall of a liquid store or a separating film, and which thus accomplish or at least allow the ingress of liquid (See [0021]).
In Example 1, it is disclosed that “Following removal of the solvents, the laminate comprised of siliconized polyester film and polymer layer containing active ingredient was lined with a second, less strongly siliconized polyester film. Thereafter the resultant laminate was cut into squares with an edge length of 5×5 cm. The 5×5 cm siliconized polyester film was then removed on one side of the laminate, and an absorbent, liquid-permeable material, a nonwoven fabric for example with a size of 4×4 cm, for example, was adhered centrally (See [0035]).

	It would have been prima facie obvious to have combined the teachings of Musabayane et al and Meir et al with that of Roreger et al with a reasonable expectation of success. It would have been obvious to do so because Roreger et al teach hydrogels comprising a polysaccharide polymer, calcium chloride and an active agent or a cosmetic ingredient. Musabayane et al teach patches including amidated low methoxy pectin and calcium chloride for application to the skin. As such it would have been obvious to one of ordinary skill in the art to have selected Musabayane et al’s amidated low methoxy pectin as the polysaccharide of choice for the hydrogels of Roreger et al comprising sufficient calcium chloride for delayed release of the active agent. Maier et al teach transdermal patches and suitable packaging for their storage including sealed pouches and suitable means for perforation of the said packaging. As such it would have been obvious to one of ordinary skill in the art to have incorporated Maier et al’s packaging choices and means of perforation in the patches of Roreger et al and Musabayane et al hydrogel patches with a reasonable expectation of success as any product requires suitable packaging and in the case of medicated patches they need to be in sealed packaging such as pouches to protect the product for moisture and air and protecting children from reaching them. 
The claims would have been obvious because a person of ordinary skill has good reasons to pursue the known options within his or her technical grasp. If this leads to the anticipated success, it is likely the product not of innovation but of ordinary skill and common sense. 
Regarding the limitation of new claim 26, while the references do not expressly recite a release of liquid phase sets in from about 0.5 minutes to 10 hours, it is considered that the system of the combined references would be expected to be set in after about 0.5 minutes as claimed. 
Claims 1, 3-4, 18-21, 25-27 and 29 are rejected under 35 U.S.C. 103 as being unpatentable over Musabayane et al (US 20150094259) in view of Maier et al (US 20110022009). 

Musabayane et al’s teaching are delineated above and incorporated herein.  
Musabayane et al lack a disclosure on the packaging or mechanical means for perforation. These are known in the art as shown by Meier et al.

Maier et al teach a self-destructing transdermal therapeutic system (TTS), preferably in the form of a transdermal patch, that includes an active ingredient, an agent rendering the active ingredient useless, and a perforation mechanism. The perforation mechanism allows a mobile phase to reach an agent that is capable of rendering the active ingredient useless after removing the TTS after use. The agent then comes into contact with the active ingredient and destroys the active ingredient in the presence of the mobile phase (See abstract).
Maier et al disclose that the said transdermal therapeutic system (TTS) comprises at least one active therapeutic agent and a substance or substance mixture (agent) which is spatially separate from said active ingredient. Separation between the active ingredient and the agent is normally accomplished by a layer which is permeable to liquids but impermeable to solids. The means which accomplishes or enables the ingress of liquid is a mechanical means, which may occur in different forms (See [0009], [0013] and [0015]). 
The mechanical means for perforation possesses a blunt outer contour and a sharp or pointed internal region (See [0017]). It is particularly useful for the mechanical means that perforates at least one adjacent layer to possess a size which is adapted to the areal extent of the TTS, and preferably it is only slightly smaller than the internal area of the TTS (See [0019]).
It is disclosed that “following removal of the solvents, the laminate composed of siliconized polyester film and polymer layer containing active ingredient was lined with a second, less strongly siliconized polyester film. Thereafter the resultant laminate was cut into squares with an edge length of 5×5 cm (See [0029]).
In a preferred embodiment, there may be a sealed pouch with a store of liquid arranged beneath the top cover layer 1, and the mechanical means for perforation may also be situated in said pouch.  The pouch may have dimensions of 4x4 cm (See [0025] and [0030]). 

	It would have been prima facie obvious to have combined the teachings of Maier et al with that of Musabayane et al with a reasonable expectation of success. It would have been obvious to do so because Musabayane et al teach insulin patches including amidated low methoxy pectin and calcium chloride for delivering insulin to the skin. Maier et al teach transdermal patches and suitable packaging for their storage including sealed pouches and suitable means for perforation of the said packaging. As such it would have been obvious to one of ordinary skill in the art to have incorporated Maier et al’s packaging choices for the patches of Musabayane et al hydrogel patches with a reasonable expectation of success as any product requires suitable packaging and in the case of medicated patches they need to be in sealed packaging such as pouches to protect the product for moisture and air and protecting children from reaching them. 
The claims would have been obvious because a person of ordinary skill has good reasons to pursue the known options within his or her technical grasp. If this leads to the anticipated success, it is likely the product not of innovation but of ordinary skill and common sense. 
Regarding the limitation of new claim 26, while the references do not expressly recite a release of liquid phase sets in after about 0.5 to 6 minutes, it is considered that the system of the combined references would be expected to be set in after about 0.5 minutes as claimed. 

Claims 1-3, 18-21, 25-27 and 29 are rejected under 35 U.S.C. 103 as being unpatentable over Musabayane et al (US 20150094259) in view of Ortenzi et al (US 20110225936).

Musabayane et al’s teaching are delineated above and incorporated herein.  
Musabayane et al lack a disclosure on the packaging. These are known in the art as shown by Ortenzi et al.

Ortenzi et al teach a container for storing transdermal patches (See abstract). Transdermal (e.g., skin) patches are medicated adhesive patches placed on the skin to deliver a specific dose of medication through the skin (transdermally) and into the bloodstream. Transdermal patches are often supplied in child-resistant or sealed pouches composed of multilayer plastic films and metallic foils. These pouches (e.g., "primary packaging") are typically provided to the patient in a simple paperboard carton (e.g., "secondary packaging") which typically provides no additional security (See [0003]). 
Pharmaceutical product containers may be included as part of a kit along with pharmaceutical product being contained within primary packaging (e.g., a sealed pouch or blister card) (See [0016]).
The pharmaceutical product may be contained within primary packaging (e.g., sealed pouch, jacket, foil wrapper, blister card) and/or secondary packaging (e.g., box, carton) (See [0022]).
As can be seen from Figures 1c and 1d both the patch and the packaging are four sided and sealed. 

	It would have been prima facie obvious to have combined the teachings of Ortenzi et al with that of Musabayane et al with a reasonable expectation of success. It would have been obvious to do so because Musabayane et al teach insulin patches including amidated low methoxy pectin and calcium chloride for delivering insulin to the skin. Ortenzi et al teach transdermal patches and suitable packaging for the storage of them including sealed pouches or film packaging. As such it would have been obvious to one of ordinary skill in the art to have incorporated Ortenzi et al’s packaging choices for the patches of Musabayane et al hydrogel patches with a reasonable expectation of success as any product requires suitable packaging and in the case of medicated patches they need to be in sealed packaging such as pouches to protect the product for moisture and air and protecting children from reaching them. 
The claims would have been obvious because a person of ordinary skill has good reasons to pursue the known options within his or her technical grasp. If this leads to the anticipated success, it is likely the product not of innovation but of ordinary skill and common sense. 
Regarding the limitation of new claim 26, while the references do not expressly recite a release of liquid phase sets in after about 0.5 to 6 minutes, it is considered that the system of the combined references would be expected to be set in after about 0.5 minutes as claimed. 

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Mishra et al (Preparation and characterization of amidated pectin based hydrogels for drug delivery system). 
Mishra et al disclose that hydrogels are three-dimensional cross linked polymer chains, which have the ability to imbibe and hold water within the cross linked structures. They are used for various biomedical applications such as drug delivery systems due to their hydrophilic nature. Pectin is poly α 1–4-galacturonic acids, with varying degree of methylation of carboxylic acid residues. Pectins with low degree of methylation form gel in presence of multivalent ions. Pectin has been used since long time by the researchers as a potential drug carrier for colon speciﬁc drug delivery. Amidated pectins are low methoxyl pectins in which some of the carboxylic acid groups are amidated. The chemical modiﬁcation of pectin (amidation, trans-eteriﬁcation) is relatively easy as it does not require extreme conditions and the amide bond is sufﬁciently resistant to hydrolysis by acids or alkali. Also, the yield of prepared N-alkyl amides of pectin is relatively high (See Introduction).

Response to Arguments
Applicant's arguments filed 10/06/2022 have been fully considered but they are not persuasive. 
Regarding the rejection of claims under obviousness over Roreger et al in view of Musabayane, Applicant points to the differences in Roreger et al’s system/composition and the method of making it compared to the inventions. Applicant argues that “Roreger is merely directed to an active ingredient containing gel for administration of pharmaceutical or cosmetic ingredients onto the skin or mucosa. [Paragraphs 0001 and 0007]. The gel composition taught by Roreger releases pharmaceutical or cosmetic ingredients onto the skin, for example as a gel mask. [Paragraphs 0009 and 0012]. Roreger’s gel is in the form of a flexible film. [Paragraph 0010]. Roreger’s gel contains more than 90% by weight water. [Paragraph 0010]. ….. Metal salts, such as calcium salts, can be added as crosslinking agents, in amounts of up to 1 % by weight. [Paragraph 0015]. Roreger adds crosslinking agent in a single admix. [Paragraphs 0032; 0038 and 0043]. Roreger’s working examples include from 0.05 to 0.2 % by weight calcium chloride. [Paragraphs 0027, 0034, 0035 and 0040]. Roreger pours his gel into a deep- drawing blister formed as a cavity in a plastic film that cools into a hydrogel, as noted within the Office Action at Page 13, second paragraph. [Paragraph 0022].” (See Remarks, page 11).
The above argument is neither commensurate with the scope of claims nor persuasive. The examined claims do not include or exclude any amounts for the water, the pectin or the alkaline earth or earth metal salt such as calcium chloride. Thus, Applicant’s arguments that Roregier et al’s system contains more water or less calcium is not commensurate with the claim. Also, the claimed system does not have any method steps and as such the differences in method of making the two hydrogels is not relevant. 
Next argument is that “Roreger, requiring water retention, thus cannot teach or suggest the inventive hydrogel based on a low-ester pectin or on a low-ester amidated pectin comprising as activating agent in an amount sufficient for the release of the liquid phase, as further recited in the claimed invention. Roreger notes an incredibly broad range of crosslinker amounts as being suitable for generic “gel formers.” One skilled in the hydrogel art in light of Roreger’s water-containing gel would not have included sufficient active agent to induce synaresis within pectins; however, and to conclude otherwise is to indulge in an impermissible hindsight analysis. Nor would there have been any motivation to have included sufficient active agent to induce synaresis within pectins, because such synaresis would have rendered Roreger unfit for its intended purpose as a gel mask” (See Remarks page 12).
The above argument is also not found persuasive because Roreger et al teach a hydrogel comprising a gel former and an active agent as well as water. The active ingredient is released at determined intervals. However, there is no recitation that the water is retained as Applicants have stated. Furthermore, Roreger et al teach that calcium salt is present at a range of from 0.1 to 1%. The instant Specification discloses that the said system preferably contains from 0.1-3 wt % of an alkaline earth or earth metal salt, preferably a calcium salt, more particularly calcium chloride (See Spec at [0007]). Since Roreger et al’s range overlaps the disclosed range, and the preferred range, it has to be expected that the same range of calcium salt is sufficient to release the water.  
Applicant also argues that Roreger et al fails to teach or suggest systems in the hydrogel is a wafer, much less a wafer-polyester film laminate as recited in new claim 27 (See Remarks, page 12). 
This argument is also not found persuasive because Roreger et al teach a gel film. The Specification states that “A “wafer” refers here to a sheetlike, preferably dimensionally stable composition in film or foil form (See published Spec at [0005]).
Additionally, to meet the new claim 27, the rejection now relies on the teachings of Maier et al, which teach a film with a polyester layer. 
The next argument is that “Roreger most certainly does not teach or suggest inventive aspects in which the hydrogel is a brittle gel as recited in newly added Claim 28. Applicants respectfully submit that the claimed brittle gels would be unsuitable for use as a mask. Hence there would have been absolutely no motivation in light of Roreger to form brittle gels” (See Remarks, page 12).
The above argument is not sufficient to overcome the rejection because 1- Roreger et al teach hydrogels that are suitable for application on the skin, in particular the face. However, the teaching is not limited to face masks. 2- As the Specification teach an excess amount of calcium salt results in the gel being a brittle gel. Roreger et al teach an amount that overlaps the disclosed amount of calcium salt, which would be expected to have the same form and property. 
Regarding the secondary reference, Applicant argues that “Musabayane fails to teach or suggest the claimed hydrous composition enclosed within a liquid tight packaging, and most certainly not such liquid tight packaging containing a liquid phase” (See Remarks, page 13). 
The above argument is not found persuasive either. Musabayane et al teach a hydrogel patch comprising amidated pectin matrix gel and insulin. The transdermal patch according to the Applicant and the Specification encompasses the liquid-tight packaging. Also, the modified rejection relies on Maier et al which teach the packaging containing a gel and water.  
Applicant further asserts that “Musabayane simply does not teach or suggest a hydrous composition comprising a liquid phase consisting substantially of water that was released from a hydrogel, as recited in the claims as-amended. In that regard, one skilled in the art seeking to form an active-containing hydrous TTS matrix would not cross-link such matrix to the extent that water was expelled. One skilled in the art would instead seek to retain liquid within the gel, as evidenced by Rorger, to promote the mass transfer of the active ingredient to the skin’s surface and retain sufficient TTS cohesion. In that regard, Applicants note that the expelled water within the claimed systems is not allowed to permeate a TTS during storage and use, but instead contained within a liquid-tight packaging. The inventive expelled water is only released as a means of destruction. Hence there would have been no expectation of success in forming Musabayane’s TTSs with a hydrogel whose liquid phase had been released” (See Remarks, page 13).
The argument is not persuasive. Musabayane et al teach a hydrogel, which by definition alone means it comprises a water phase. The said hydrogel also comprises calcium chloride which according to the Specification results in release of the water content of the hydrogel. Furthermore, the rejection has relied on Musabayane et al for its disclosure of the low-ester pectin or amidated pectin as the gel forming agent/matrix. Roreger et al teach the hydrogel comprising water. 
Additionally, in response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
In brief, Roreger et al teach a hydrogel comprising water, a gel former and at least one pharmaceutical active ingredient OR a cosmetic ingredient and a metal salt such as calcium chloride. Roreger et al teach “The water-containing gel is preferably in the form of a flat and flexible product, in particular in the form of a so-called gel film (See [0010]), and that “The liquid is preferably poured out into a deep-drawing blister, i.e. into a packaging produced by thermoforming a defined cavity in a plastic film, in which, upon cooling, the hydrogel is formed (See [0022]). 
Roreger et al teach that the hydrogel comprises a polysaccharide but is silent with regard to the aid polysaccharide being pectin or amidated low methoxy pectin, Musabayane et al, teach hydrogels comprising amidated low methoxy pectin which allows for effective and slow release of the agents within the hydrogel. As such one of ordinary skill in the art would have been motivated to have incorporated Musabayane et al’s amidated low methoxy pectin into the hydrogels of Roreger et al with a reasonable expectation of success. 
With regard to the rejection of claims under Musabayane et al in combination with Maier et al or Ortenzi et al, Applicant makes the same argument (See Remarks, pages 16-18). 
The arguments are not persuasive for the same reasons as stated above. Maier et al and Ortenzi et al teach different aspects of a hydrogel system and its packaging. The recitations would apply to any patch or hydrogel and are not specific to a hydrogel comprising or not comprising an active agent. In other words, one of ordinary skill in the art would be able to and is motivated to look in the art for guidance on packaging or sealing the hydrogels for better protection and safety of the product. 

Claims 1-4, 18-21 and 25-29 are rejected. Claims 5-17 and 22-24 are withdrawn.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Mina Haghighatian whose telephone number is (571)272-0615.  The examiner can normally be reached on M-F, 7-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sue Liu can be reached on 571-272-5539.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
                                                                          /Mina Haghighatian/


Mina Haghighatian
Primary Examiner
Art Unit 1616